UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Form 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 29, 2013 Commission File Number0-01989 Seneca Foods Corporation (Exact name of Company as specified in its charter) New York 16-0733425 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 3736 South Main Street, Marion, New York (Address of principal executive offices) (Zip Code) Company's telephone number, including area code315/926-8100 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Noþ The number of shares outstanding of each of the issuer's classes of common stock at the latest practical date are: Class Shares Outstanding at July 23, 2013 Common Stock Class A, $.25 Par Common Stock Class B, $.25 Par Seneca Foods Corporation Quarterly Report on Form 10-Q Table of Contents Page PART 1 FINANCIAL INFORMATION Item 1 Financial Statements: Condensed Consolidated Balance Sheets-June 29, 2013, June 30, 2012 andMarch 31, 2013 1 Condensed Consolidated Statements of Net Earnings-Three Months Ended June 29, 2013 and June 30, 2012 2 Condensed Consolidated Statements of Comprehensive Income-Three Months Ended June 29, 2013 and June 30, 2012 2 Condensed Consolidated Statements of Cash Flows-Three Months Ended June 29, 2013 and June 30, 2012 3 Condensed Consolidated Statements of Stockholders' Equity-Three Months Ended June 29, 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 18 SIGNATURES 20 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Per Share Data) Unaudited Unaudited June 29, June 30, March 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ $ Accounts Receivable, Net Inventories Finished Goods Work in Process Raw Materials and Supplies Total Inventories Deferred Income Tax Asset, Net Other Current Assets Total Current Assets Property, Plant and Equipment, Net Deferred Income Tax Asset, Net 34 Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ $ Accrued Payroll Accrued Vacation Other Accrued Expenses Income Taxes Payable Current Portion of Long-Term Debt Total Current Liabilities Long-Term Debt, Less Current Portion Other Long-Term Liabilities Total Liabilities Commitments Stockholders' Equity: Preferred Stock Common Stock, $.25 Par Value Per Share Additional Paid-in Capital Treasury Stock, at cost ) ) ) Accumulated Other Comprehensive Loss ) ) ) Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF NET EARNINGS (Unaudited) (In Thousands, Except Per Share Data) Three Months Ended June 29, June 30, Net Sales $ $ Costs and Expenses: Cost of Product Sold Selling and Administrative Plant Restructuring - Other Operating Income ) ) Total Costs and Expenses Operating Income Interest Expense, Net Earnings Before Income Taxes Income Taxes Expense NetEarnings $ $ Earnings Applicable to Common Stock $ $ Basic Earnings per Common Share $ $ Diluted Earnings per Common Share $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In Thousands) Three Months Ended June 29, June 30, Comprehensive income: Net earnings $ $ Change in pension and post retirement benefits (net of tax) - ) Total $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Three Months Ended June 29, 2013 June 30, 2012 Cash Flows from Operating Activities: Net Earnings $ $ Adjustments to Reconcile Net Earnings to Net Cash Provided by Operations: Depreciation & Amortization Gain on the Sale of Assets ) ) Impairment Provision - Deferred Income Tax Expense ) Changes in Operating Assets and Liabilities: Accounts Receivable Inventories ) ) Other Current Assets ) Income Taxes ) Accounts Payable, Accrued Expenses and Other Liabilities Net Cash Provided by Operations Cash Flows from Investing Activities: Additions to Property, Plant and Equipment ) ) Payment of Loan Receivable - Proceeds from the Sale of Assets 18 Net Cash (Used in) Provided by Investing Activities ) Cash Flow from Financing Activities: Long-Term Borrowing Payments on Long-Term Debt ) ) Other 68 69 Purchase of Treasury Stock ) ) Dividends ) ) Net Cash Used in Financing Activities ) ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of the Period Cash and Cash Equivalents, End of the Period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SENECA FOODS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT STOCKHOLDERS' EQUITY (Unaudited) (In Thousands) Additional Accumulated Other Preferred Common Paid-In Treasury Comprehensive Retained Stock Stock Capital Stock Loss Earnings Balance March 31, 2013 $ ) $ ) $ Net earnings - Cash dividends on preferred stock - ) Equity incentive program - - 25 - - - Stock issued for profit sharing plan - - 3 - - - Purchase treasury stock - - - ) - - Balance June 29, 2013 $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 SENECA FOODS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 29, 2013 1. Unaudited Condensed Consolidated Financial Statements In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are normal and recurring in nature, necessary to present fairly the financial position of Seneca Foods Corporation (the “Company”) as of June 29, 2013 and results of its operations and its cash flows for the interim periods presented.All significant intercompany transactions and accounts have been eliminated in consolidation.The March 31, 2013 balance sheet was derived from the audited consolidated financial statements. The results of operations for the period ended June 29, 2013 are not necessarily indicative of the results to be expected for the full year. During the three months ended June 29, 2013, the Company sold $5,408,000 of Green Giant finished goods inventory to General Mills Operations, LLC (“GMOL”) for cash, on a bill and hold basis, as compared to $2,599,000 for the three months ended June 30, 2012.Under the terms of the bill and hold agreement, title to the specified inventory transferred to GMOL.The Company believes it has met the criteria required for bill and hold treatment. The accounting policies followed by the Company are set forth in Note 1 to the Company's Consolidated Financial Statements in the Company’s 2013 Annual Report on Form 10-K. Other footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted.These unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and notes included in the Company's 2013 Annual Report on Form 10-K. All references to years are fiscal years ended or ending March 31 unless otherwise indicated.Certain percentage tables may not foot due to rounding. 2. On January 15, 2013, the Company completed its acquisition of 100% of the membership interest in Independent Foods, LLC ("Sunnyside").The business, based in Sunnyside, Washington, is a processor of canned pears, apples and cherries in the United States.The rationale for the acquisition was twofold: (1) the business is a complementary fit with the Company's existing business and (2) it provides an extension of the Company's product offerings. The purchase price totalled $5,017,000 plus the assumption of certain liabilities. In conjunction with the closing, the Company paid $19,517,000 of liabilities acquired.This acquisition was financed with proceeds from the Company's revolving credit facility.The purchase price to acquire Sunnyside was allocated based on the internally developed fair value of the assets acquired and liabilities assumed and the independent valuation of property, plant, and equipment.The purchase price of $5,017,000 has been allocated as follows (in millions): 5 SENECA FOODS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 29, 2013 Purchase Price (net of cash received) $ Allocated as follows: Current assets $ Property, plant and equipment Bargain purchase gain ) Current liabilities ) Total $ In 2013, the Company recorded a $1,971,000 gain as a result of the estimated fair market value of the net assets acquired exceeding the purchase price for Sunnyside.During the first fiscal quarter of 2014, the Company determined an adjustment to the net assets acquired was required and, as a result, recorded a reduction of the gain on the bargain purchase by $571,000 to $1,400,000. This is included in other operating income on the Consolidated Statements of Net Earnings. 3. First-In, First-Out (“FIFO”) based inventory costs exceeded Last-In, First-Out (LIFO) based inventory costs by $138,812,000 as of the end of the first quarter of fiscal 2014 as compared to $138,489,000 as of the end of the first quarter of fiscal 2013.The LIFO Reserve increased by $5,798,000 in the first three months of fiscal 2014 compared to $1,262,000 in the first three months of fiscal 2013.This reflects the projected impact of increased inflationary cost increases expected in fiscal 2014 versus fiscal 2013. 4. The Company completed the closing of a new five year revolving credit facility (“Revolver”) on July 20, 2011. Maximum borrowings under the Revolver total $300,000,000 from April through July and $400,000,000 from August through March. The Revolver balance as of June 29, 2013 was $151,026,000 and is included in Long-Term Debt in the accompanying Condensed Consolidated Balance Sheet due to its five year term. The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions.Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company processes.The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year.Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months.Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly throughout the year. The increase in average amount of Revolver borrowings during the first quarter of fiscal 2014 compared to the first quarter of fiscal 2013 was attributable to the Sunnyside acquisition in the fourth quarter of fiscal 2013 and reduced operating results. General terms of the Revolver include payment of interest at LIBOR plus a defined spread. 6 SENECA FOODS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 29, 2013 The following table documents the quantitative data for Revolver borrowings during the first quarters of fiscal 2014 and fiscal 2013: First Quarter (In thousands) Reported end of period: Outstanding borrowings $ $ Weighted average interest rate 1.74 % 1.49 % Reported during the period: Maximum amount of borrowings $ $ Average outstanding borrowings $ $ Weighted average interest rate 1.71 % 1.58 % 5. During the three-month period ended June 29, 2013, the Company repurchased 8,200 shares or $271,000 of its Class A Common Stock as Treasury Stock.As of June 29, 2013, there are 1,069,814 shares or $31,475,000 of repurchased stock.These shares are not considered outstanding.During the three month period ended June 29, 2013, there were 108 shares, or $4,000 of Class B Common Stock issued in lieu of cash compensation under the Company’s Profit Sharing Bonus Plan. 6. The net periodic benefit cost for the Company’s pension plan consisted of: Three Months Ended June 29, June 30, (In thousands) ServiceCost $ $ Interest Cost Expected Return on Plan Assets ) ) Amortization of Actuarial Loss Amortization of Transition Asset - ) Net Periodic Benefit Cost $ $ No contributions were required or made in the three month periods ended June 29, 2013 and June 30, 2012. 7. The following table summarizes the restructuring charges recorded and the accruals established: Long-Lived Severance Asset Charges Other Costs Total (In thousands) Balance March 31, 2013 20 First Quarter Charge - - Cash payments/write offs (3
